IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
                                     No. 06-41377                         September 18, 2007
                                   Summary Calendar
                                                                        Charles R. Fulbruge III
                                                                                Clerk
ROBERT L JOHNSON

                                                  Plaintiff-Appellant

v.

SHAMETRIA M WILLIAMS, Correctional Officer III at Telford Unit; WILLIAM
J HENTON, Sergeant at Telford Unit; DANIEL CARR, Psychotherapist at
Telford Unit; SIBYL MILLER, Mental Health Liaison at Telford; TERRIE T
JOHNSON, Counsel Substitute

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:06-CV-38


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Robert L. Johnson, Texas prisoner # # 461158, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 lawsuit. We review the district court’s
dismissal pursuant to 28 U.S.C. § 1915A de novo. Ruiz v. United States, 160
F.3d 273, 275 (5th Cir. 1998).




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                                  No. 06-41377

      Johnson argues as he did below that the prison disciplinary proceeding in
which he was found guilty of failing or refusing to obey an order was conducted
in violation of his due process rights. The district court found that Johnson was
assessed 45 days of commissary and cell restrictions and a reduction in class,
and Johnson does not challenge this finding on appeal.
      Such punishments do not give rise to a protected liberty interest and do
not support a constitutional claim under the Due Process Clause. Sandin v.
Conner, 515 U.S. 472, 486 (1995); Malchi v. Thaler, 211 F.3d 953, 958-59 (5th
Cir. 2000). Although Johnson argues that his case is distinguishable because he
suffers from mental and psychological impairments entitling him to greater
protection, he has nevertheless failed to identify any protected liberty interest,
and he does not contend that his interest in commissary privileges, cell
privileges, and classification status is any different from that of prisoners free
from mental and psychological impairments—interests which have been held to
be insufficient to implicate due process concerns. Sandin, 515 U.S. at 486;
Malchi, 211 F.3d at 958-59.
      For the foregoing reasons, we dismiss Johnson’s appeal as frivolous. See
5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Johnson
is cautioned that the dismissal by the district court of his suit and the dismissal
of his appeal as frivolous count as two strikes under 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Johnson is
cautioned that if he accumulates three strikes under § 1915(g), he will not be
able to proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See 28 U.S.C. § 1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                        2